Legal Opinion and Consent of Counsel Novi & Wilkin Attorneys At Law 1325 Airmotive Way, Ste 140 Reno, Nv 89502 775-232-1950 775-201-8331 fax OPINION OF COUNSEL AND CONSENT OF COUNSEL TO: Board of Directors MyOtherCountryClub.com RE: Registration Statement on Form S-1 Gentlemen: As counsel to MyOtherCountryClub.com, a Nevada corporation (the "Company"), we have participated in the preparation of the Company's Registration Statement on Form S-1 filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, relating to the registration of 900,000 shares of the Company's $0.001 par value common stock by 38 selling shareholders and 1,000,000 shares for the Company. As counsel to the Company, we have examined such corporate records, certificates and other documents of the Company, and made inquiries of such officers of the Company, as we have deemed necessary or appropriate for purposes of this opinion. We have also examined the applicable laws of the State of Nevada, provisions of the Nevada Constitution, and reported judicial decisions interpreting such laws. Based upon such examinations, we are of the opinion that the 1,000,000 shares of the Company's common stock to be offered pursuant to the Registration Statementwill be validly issued, when fully paid and non-assessable shares of the common stock of the Company. The 900,000 shares being registered for the selling shareholders are validly issued, fully paid and non-assessable shares of the shares of the common stock of the Company We hereby consent to the inclusion of this Opinion as an exhibit to the Registration Statement on Form S-1 filed by the Company and the reference to our firm contained therein under "Interest of Named Experts and Counsel". Sincerely, /s/ Greg Wilkin, Esq. Greg Wilkin, Esq. DATED:April 7, 2010
